DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 11, 12,  and 16 are objected to because of the following informalities:  the claims contain multiple periods.  Each claim must be a single sentence beginning with a capital letter and ending with a single period.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 requires “wherein the acrylate polymer’s monomeric unit is at least one of: ethyl-acrylate, 2-ethylhexyl acrylate, butyl-acrylate, acryloyl-morpholine (ACMO) and copolymers thereof.”  It is unclear whether “copolymers thereof” is intended to mean a mixture of the monomers recited by the claims (i.e. random copolymer), or if it intended to mean a blend of homopolymers prepared from the monomers (i.e. block copolymer).

Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 11 require “a pre-cured water soluble copolymer comprising a backbone having aromatic and aliphatic monomers” which specifically limits the water soluble copolymer to having both aromatic and aliphatic monomers.  Dependent claims 8 and 20 require “the pre-cured water soluble copolymer comprising a backbone having aromatic and aliphatic monomers is at least one of: poly(vinylpyrrolidone) (PVP), N-vinyl-2-pyrrolidone (VP), poly(ethyleneglycol) (PEG), and poly(vinylalcohol) (PVA).”  The polymers listed in the dependent claims are prepared from either an aromatic group containing polymer or an aliphatic group containing monomer, but not both.  It is unclear if Applicant’s are intending the scope of claims 8 and 20 to require the polymers as listed (which falls outside the scope of the independent claims), or a mixture of said polymers (requiring an aromatic group and an aliphatic group), which is not clearly set forth in the claim.
Furthermore, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The accepted meaning of the term “copolymer” is a polymer made by reaction of two different monomers.  Claims 8 and 20 uses the word “copolymer” and then further requires poly(vinylpyrrolidone) (PVP), N-vinyl-2-pyrrolidone (VP), poly(ethyleneglycol) (PEG), and poly(vinylalcohol) (PVA), which are considered “homopolymers.”  The term is indefinite because the specification does not clearly redefine the term.

Allowable Subject Matter
Claims 1-5, 7, and 9-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, known by Cofler et al. (WO 2017/145159), teaches pre-coat formulations comprising at least one functionalized monomer, at least one oligomer, at least one surfactant, at least one first photo-initiator activatable by a first wavelength, and at least one second photo-initiator activatable by a second wavelength [p3, para3].  Cofler et al. fails to teach a pre-cured water-soluble copolymer comprising a backbone having aromatic and aliphatic monomers, and further fails to teach wherein the ratio between the water-soluble copolymer and the photoinitiator is between 1:1 and 4:1.  Cofler et al. also fails to teach the method for fabricating three dimensional additive manufactured electronics comprising voids, as required by the instant claims.  Cofler et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the pre-coat formulation and method for fabricating three dimensional additive manufactured electronics, to the specific claimed pre-cured support ink, as claimed by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kozlovski (WO 2018/140517) teaches  a method for embedding a plurality of chips in a printed circuit board using inkjet printer comprising: providing an ink jet printing system having: a first (for dispensing an insulating and/or dielectric ink), second (for dispensing a conductive ink), third, and fourth print head having; a conveyor, a computer aided manufacturing ("CAM") module, wherein the CAM module is configured to control each of the print heads; providing the insulating and/or dielectric resin inkjet ink composition and the conductive ink composition; using the CAM module, obtaining a generated file representing a first, substantially 2D layer of the printed circuit board including the embedded plurality of chips for printing, the 2D layer comprising a pattern representative of the insulating and/or dielectric resin inkjet ink, the conductive ink, wherein the pattern does not include any of the plurality of chips, or a combination comprising two or more; using the first print head, forming the pattern corresponding to the insulating and/or dielectric resin representation in the first, substantially 2D layer of the printed circuit board not including the embedded plurality of chips for printing; curing the pattern corresponding to the insulating and/or dielectric resin representation in the 2D layer of the printed circuit board not including the embedded plurality of chips; using the second print head, forming the pattern corresponding to the conductive ink representation in the first, substantially 2D layer of printed circuit board including the embedded plurality of chips for printing; sintering the pattern corresponding to the conductive ink representation in the first, substantially 2D layer of printed circuit board including the embedded plurality of chips for printing; and repeating the steps for forming a subsequent layer of the insulating and/or dielectric resin; wherein (ii) the step of curing the first layer comprises heating, photopolymerizing, drying, depositing plasma, annealing, facilitating redox reaction, or a combination comprising one or more of the foregoing [0081].  
Kozlovski teaches the insulating and/or dielectric resin ink is a solution of a multifunctional acrylate monomer, oligomer, polymer or their combination; a cross-linking agent; and a radical photoinitiator, wherein (vi) the insulating and/or dielectric resin is: polyester (PES), polyethylene (PE), polyvinyl alcohol (PVOH), poly(vinylacetate) (PVA), poly-methyl methacrylate (PMMA), Poly(vinylpyrrolidone), or a combination comprising a mixture or a copolymer of one or more of the foregoing [0081].  Kozlovski fails to teach a pre-cured water-soluble copolymer comprising a backbone having both aromatic and aliphatic monomers, and further fails to teach wherein the ratio between the water-soluble copolymer and the photoinitiator is between 1:1 and 4:1.  Kozlovski does not contain sufficient suggestion, teaching, or motivation that would lead us from the method for printing circuit boards employing the resin ink, to the specific claimed pre-cured support ink, as claimed by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Gupta et al. (US Patent No. 5914174) teaches a resin is provided comprising: a mixture of at least two polymerizable components, at least one photochromic additive, at least one additive and at least one polymerization initiator [col2, line5-16.  Gupta et al. teaches precoat layer deposited on a surface of a mold may retain its integrity and form an adhesive bond to the substrate; in this case, the precoating layer is at least partially cured before filling the mold assembly with the resin formulation for casting of the substrate lens [col3, line59-65].  Gupta et al. fails to teach the claimed pre-cured water-soluble copolymer comprising a backbone having aromatic and aliphatic groups, a surfactant, nor fails to a ratio between the water-soluble copolymer and the photoinitiator.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767